     Case: 1:20-cv-04608 Document #: 46 Filed: 11/05/20 Page 1 of 16 PageID #:2866




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ART ASK AGENCY,                                            )
                                                           )   Case No.: 20-cv-4608
               Plaintiff,                                  )
                                                           )    Judge Manish S. Shah
v.                                                         )
                                                           )
THE INDIVIDUALS, CORPORATIONS,                             )
LIMITED LIABILITY COMPANIES,                               )
PARTNERSHIPS AND UNINCORPORATED                            )
ASSOCIATIONS IDENTIFIED ON SCHEDULE A                      )
HERETO,                                                    )
                                                           )
               Defendants.                                 )

      PLAINTIFF’S MEMORANDUM IN SUPPORT OF MOTION FOR ENTRY OF
                DEFAULT AND DEFAULT JUDGMENT AGAINST
           THE DEFENDANTS IDENTIFIED IN AMENDED SCHEDULE A

        Plaintiff ART ASK AGENCY (collectively “Plaintiff” or “Anne Stokes”) submits the

following memorandum in support of its Motion for Entry of Default and Default Judgment

under Fed. R. Civ. P. 55 against the Defendants listed in Amended Schedule A (collectively, the

“Defaulting Defendants”).

        The Defaulting Defendants, as set forth in the Complaint, have been charged with false

designation of origin, copyright infringement and violation of the Illinois Uniform Deceptive

Trade Practices Act. Excluded from this motion are defendants who have settled with Plaintiff.

        ART ASK AGENCY takes pride in its products which are emblematic of Anne Stokes

inspiration and mission to provide high quality products. Since the initial launch of Anne Stokes

original brand products, the Anne Stokes mark is and has been the subject of substantial and

continuous marketing and promotion by Plaintiff. Plaintiff has and continues to widely market

and promote the Anne Stokes mark in the industry and to consumers. Plaintiff’s promotional

efforts include — by way of example, but not limitation — substantial print media, the Anne
   Case: 1:20-cv-04608 Document #: 46 Filed: 11/05/20 Page 2 of 16 PageID #:2867




Stokes websites and social media sites, and point of sale materials. [Complaint, Dkt. 1 at ¶ 8.]

Long before Defendants’ acts described herein, Plaintiff launched the Anne Stokes brand

products. Plaintiff ART ASK AGENCY is the exclusive licensee of the Anne Stokes trademark

and copyright registrations for the fantasy art of British artist Anne Stokes. [Complaint, Dkt. 1 at

¶ 7.] The Anne Stokes Trademark qualifies as a famous mark and has been continuously used

and never abandoned. [Complaint, Dkt. 1 at ¶ 10.]

       On information and belief, Defaulting Defendants are an interrelated group of

counterfeiters working in active concert to knowingly and willfully manufacture, import,

distribute, offer for sale, and sell products bearing infringing and/or counterfeit versions of the

Anne Stokes Trademark (the “Counterfeit/Infringing Products”) in the same transaction,

occurrence, or series of transactions or occurrences. Id. at ¶ 12. Defaulting Defendants conduct

business throughout the United States, including within the State of Illinois and this Judicial

District, through the operation of fully interactive commercial websites and online marketplaces

operating under the Defendant Domain Names and Online Marketplace Accounts (collectively,

the “Defendant Internet Stores”) identified in Amended Schedule A. Id. Each Defaulting

Defendant targets the United States, including Illinois, and has offered to sell, and on information

and belief, has sold and continues to sell Counterfeit Anne Stokes Products to consumers within

the United States, including the State of Illinois. Id. Additional factual assertions applicable to

Defaulting Defendants are found in Paragraphs 12-22 of the Complaint and are incorporated

herein. Id. at ¶¶ 12-22.

       Plaintiff filed this action on August 6, 2020 alleging, among other claims, federal

trademark infringement and seeks statutory damages and injunctive relief. [Dkt. 1]. On

August 13, 2020, this Court granted Plaintiff’ Ex Parte Motion for Entry of a Temporary



                                                 2
   Case: 1:20-cv-04608 Document #: 46 Filed: 11/05/20 Page 3 of 16 PageID #:2868




Restraining Order (the “TRO”) [Dkt. 22] and subsequently converted the TRO into a

Preliminary Injunction on September 9, 2020. [Dkt. 29].

       Paragraph 11 of the TRO permitted Plaintiff to complete service of process to

Defendants by electronic publication at the Defendant Domain Names which were transferred to

Plaintiff’s control, or by sending an e-mail to the e-mail addresses identified in Exhibit 1 of the

Strid Declaration and any e-mail addresses provided for Defendants by third parties. The

Defendants identified in Amended Schedule A were properly served on September 10, 2020.

[Dkt. No. 44]. None of the Defaulting Defendants has entered an appearance or otherwise

defended this action. See Declaration of Michael A. Hierl (the “Hierl Declaration”) at ¶ 2.

       Pursuant to Federal Rule of Civil Procedure 55(a) and (b)(2), Plaintiff now moves this

Court for an Order entering default and default judgment finding that Defaulting Defendants are

liable on Counts I, II and III of Plaintiff’s Complaint. Fed. R. Civ. P. 55(a) and (b)(2). Plaintiff

further seeks an award of statutory damages as authorized by 15 U.S.C. § 1117(c)(2) for willful

trademark counterfeiting against each of the Defaulting Defendants for use of infringing and

counterfeit Anne Stokes Trademark in connection with products sold through each of the

Defendant Internet Stores. Plaintiff also seeks entry of a permanent injunction prohibiting

Defaulting Defendants from selling Counterfeit/Infringing Products, an Order that the domain

names used by Defaulting Defendants to sell Counterfeit Anne Stokes Products be permanently

transferred to Plaintiff, and that all assets in Defaulting Defendants’ financial accounts operated

by PayPal, Inc. (“PayPal”), Alipay, Aliexpress, Amazon.com, Inc. (“Amazon”), eBay or

DHgate, as well as any newly discovered assets, be transferred to Plaintiff.




                                                 3
     Case: 1:20-cv-04608 Document #: 46 Filed: 11/05/20 Page 4 of 16 PageID #:2869




                                           ARGUMENT

I.      JURISDICTION AND VENUE ARE PROPER IN THIS COURT

        This Court has original subject matter jurisdiction over the claims in this action pursuant

to the provisions of the Lanham Act, 15 U.S.C. § 1051 et seq., 28 U.S.C. § 1338(a)-(b) and 28

U.S.C. § 1331. Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in Illinois and causes harm to Plaintiff’s business

within this Judicial District. See [Complaint, Dkt. 1, at ¶ 5;] uBID, Inc. v. GoDaddy Grp., Inc.

623 F.3d 421, 423-24 (7th Cir. 2010) (without benefit of an evidentiary hearing, plaintiff bears

only the burden of making a prima facie case for personal jurisdiction; all of plaintiff's asserted

facts should be accepted as true and any factual determinations should be resolved in its favor).

        Through at least the fully interactive commercial Internet websites and online

marketplace accounts operating under the Defendant Internet Stores, each of the Defaulting

Defendants has targeted sales from Illinois residents by operating websites and/or online

marketplace accounts that offer shipping to the United States, including Illinois and, on

information and belief, has sold Counterfeit/Infringing Products to residents within the United

States, including Illinois. Many of the websites look sophisticated and accept payment in U.S.

Dollars via credit cards, Alipay, Amazon, DHgate and PayPal. [Dkt. No. 1 at ¶ 14]. As such,

personal jurisdiction is proper since each of the Defaulting Defendants is committing tortious

acts in Illinois, is engaging in interstate commerce and has wrongfully caused Plaintiff

substantial injury in the State of Illinois. See Estee Lauder Cosmetics Ltd. & Make-up Art

Cosmetics Inc. v. Ali-Beauties Store Store, et al., No. 1:19-cv-04579 (N.D. Ill. Sept. 12, 2019)

(unpublished) (Dkt. No. 49); Bose Corp. v. Amilineinc, et al., No. 1:19-cv-05347 (N.D. Ill. Oct.



                                                 4
      Case: 1:20-cv-04608 Document #: 46 Filed: 11/05/20 Page 5 of 16 PageID #:2870




9, 2019) (unpublished) (Dkt No. 44); Eye Safety Systems, Inc. v. 1CN7085, et al., No. 1:19-cv-

06005 (N.D. Ill. Nov. 19, 2019) (unpublished) (Dkt No. 49); Levi Strauss & Co. v. Acinth Girl

Hy Store, et al., No. 1:19-cv-06200 (N.D. Ill. Nov. 19, 2019) (unpublished) (Dkt No. 48).

II.      PLAINTIFF HAS MET THE REQUIREMENTS FOR ENTRY OF DEFAULT

         Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, “when a party against

whom a judgment for affirmative relief is sought has failed to plead or otamherwise defend,

and that failure is shown by affidavit or otherwise, the clerk must enter the party's default.”

Fed. R. Civ. P. 55(a). On August 6, 2020 Plaintiff filed its Complaint alleging, among other

claims, false designation of origin, 15 U.S.C. § 1125(a) (Count I); copyright infringement, 17

U.S.C. § 501(a) (Count II) and violation of Illinois Uniform Deceptive Trade Practices Act, 815

ILCS § 510/1, et. seq. (Count III). The Defendants were properly served on September 10,

2020. [Dkt. 44]. Despite having been served with process, the Defaulting Defendants have

ignored these proceedings and failed to plead or otherwise defend this action. Hierl Declaration

at ¶ 2.     Accordingly, Plaintiff ask for entry of default and default judgment against the

Defaulting Defendants.

III.      PLAINTIFF HAS MET THE REQUIREMENTS FOR ENTRY OF
         DEFAULT JUDGMENT

          Rule 55(b)(2) of the Federal Rules of Civil Procedure provides for a court-ordered

default judgment. A default judgment establishes, as a matter of law, that defendants are liable

to plaintiff on each cause of action alleged in the complaint. United States v. Di Mucci, 879

F.2d 1488, 1497 (7th Cir. 1989). When the Court determines that a defendant is in default, the

factual allegations of the complaint are taken as true and may not be challenged, and the

defendants are liable as a matter of law as to each cause of action alleged in the complaint.

Black v. Lane, 22 F.3d 1395, 1399 (7th Cir. 1994).

                                                5
   Case: 1:20-cv-04608 Document #: 46 Filed: 11/05/20 Page 6 of 16 PageID #:2871




       More than twenty-one (21) days have passed since Defendants were served, and no

answer or other responsive pleading has been filed by any of the Defaulting Defendants

identified in Amended Schedule A. See Fed. R. Civ. P. 12(a)(1)(A). Accordingly, default

judgment is appropriate, and consistent with previous similar cases in front of this Court,

Plaintiff requesst an award of statutory damages as authorized by 15 U.S.C. § 1117(c)(2) for

willful trademark infringement and counterfeiting against each of the Defaulting Defendants for

use of infringing and counterfeit imitations of Plaintiff’s Trademark in connection with products

sold through the Defendant Internet Stores. Plaintiff also seeks entry of a permanent injunction

prohibiting Defaulting Defendants from selling Counterfeit/Infringing Products, an order that

domain names used by Defaulting Defendants to sell Counterfeit Anne Stokes Products be

permanently transferred to Plaintiff, and that all assets in Defaulting Defendants’ financial

accounts operated by PayPal, eBay, Aliexpress, Alipay, Amazon and DHgate and any newly

identified accounts be transferred to Plaintiff.

       A.      False Designation of Origin

       A plaintiff bringing a false designation of origin claim under 15 U.S.C. § 1125(a) must

show that: (1) the plaintiff has a protectable trademark; and (2) a likelihood of confusion will

exist as to the origin of plaintiff’s products. All Star Championship Racing, Inc. v. O’Reilly

Auto. Stores, Inc., 2013 WL 1701871, *10 (C.D. Ill. Apr. 18, 2013) (citing Johnny Blastoff, Inc.

v. Los Angeles Rams Football Co., 188 F. 3d 427, 436 (7th Cir. 1999)). This is the same test that

is used for bringing a trademark infringement claim under the Lanham Act. See Neopost, 403 F.

Supp. 2d at 684.

       Plaintiff alleged in its Complaint that Defaulting Defendants are using the federally

registered Anne Stokes Trademark without authorization on the Counterfeit/Infringing



                                                   6
   Case: 1:20-cv-04608 Document #: 46 Filed: 11/05/20 Page 7 of 16 PageID #:2872




Products. This creates a likelihood of confusion, mistake, and deception among the general

public as to the affiliation, connection, or association with Plaintiff or the origin, sponsorship,

or approval of Defaulting Defendants’ Counterfeit/Infringing Products by Plaintiff. Id. at ¶¶ 23-

27. Furthermore, by using the Anne Stokes Trademark on the Counterfeit/Infringing Products,

Defaulting Defendants create a false designation of origin and a misleading representation of

fact as to the origin and sponsorship of the Counterfeit Counterfeit/Infringing Products. Id. As a

result, Plaintiff requests entry of judgment with respect to Count II for willful false designation

of origin against the Defaulting Defendants.

       B.      Copyright Infringement

       To establish copyright infringement under 17 U.S.C. § 501, a plaintiff must prove two

elements: (1) ownership of a valid copyright, and (2) copying of constituent elements of the

work that are original. JCW Investments, Inc. v. Novelty, Inc., 482 F.3d 910, 914 (7th Cir. 2007).

Moreover, copyright protection extends to works derived from the original work since Section

101 of the Copyright Act defines a “derivative work” as “a work based upon one or more

preexisting works, such as a translation, musical arrangement, dramatization, fictionalization …,

or any other form in which a work may be recast, transformed or adapted.” 17 U.S.C. § 101.

Lastly, “when cartoons or movies are copyrighted, a component of that copyright protection

extends to the characters themselves, to the extent that such characters are sufficiently

distinctive. Warner Bros. Entm’t Inc. v. X One X Prods., 644 F.3d 584, 597 (8th Cir. 2011).

       Here, Plaintiff is the exclusive licensee of the copyright of Anne Stokes products. The

accused products are derived from the distinctive creative content found in Anne Stokes

products. As such, the infringement is clear and establishes that Plaintiff is likely to succeed on

the merits of this claim.



                                                 7
   Case: 1:20-cv-04608 Document #: 46 Filed: 11/05/20 Page 8 of 16 PageID #:2873




               C.      Violation of the Illinois Uniform Deceptive Trade Practices Act

       In Illinois, courts resolve unfair competition and deceptive trade practices claims

“according to the principles set forth in the Lanham Act.” Spex, Inc. v. The Joy of Spex, Inc.,

847 F.Supp. 567, 579 (N.D. Ill. 1994). Illinois courts look to federal case law and apply the

same analysis to state infringement claims. Id. (citation omitted). As such, the determination as

to whether there is a likelihood of confusion under the Illinois Uniform Deceptive Trade

Practices Act is similar to the Lanham Act analysis. Am. Broad. Co. v. Maljack Prods., Inc., 34

F. Supp. 2d 665, 681 (N.D. Ill. 1998).

       Plaintiff alleded in their Complaint that Defaulting Defendants have engaged in acts

violating Illinois law including, but not limited to, passing off their products as those of Anne

Stokes, causing likelihood of confusion and/or misunderstanding as to the source of their goods,

causing a likelihood of confusion and/or misunderstanding as to affiliation, connection, or

association with Plaintiff’s genuine products, representing that their counterfeit products have

Plaintiff’s approval when they do not, and engaging in other couduct which creates a likelihood

of confusion or misunderstanding among the public. [Dkt. 1, ¶¶ 39-42]. Plaintiff, therefore,

requests entry of judgment with respect to Count III of its Complaint for willful violation of the

Illinois Uniform Deceptive Trade Practices Act against Defaulting Defendants.

IV.    PLAINTIFF IS ENTITLED                      TO     MONETARY              DAMAGES       AND
       INJUNCTIVE   RELIEF

       The awarding of statutory damages serves dual interests in that it is remedial in nature,

but also intended to protect an important public interest. Given the broader economic losses and

harm to the job market caused by counterfeiting, coupled with the possible dangers to

consumers who are tricked into purchasing low quality, counterfeit products over the Internet, it

is important to both penalize defendants and try to deter future violations.


                                                 8
   Case: 1:20-cv-04608 Document #: 46 Filed: 11/05/20 Page 9 of 16 PageID #:2874




       Plaintiff advertises throughout the world and spends considerable resources marketing

and protecting its trademark and associated products. Plaintiff’s promotional efforts include

website and social media sites. [Dkt. 1 at ¶ 8].

       A.      Statutory Damages Are Appropriate in this Case

       Pursuant to the statutory damages provision of the Lanham Act, 15 U.S.C. § 1117(c), a

plaintiff in a case involving the use of a counterfeit mark may elect to receive “not less than

$1,000 or more than $200,000 per counterfeit mark per type of goods or services sold, offered

for sale, or distributed, as the court considers just.” 15 U.S.C. § 1117(c)(1). When the

counterfeiting is found to be willful, 15 U.S.C. § 1117(c)(2) provides for statutory damages of

up to “$2,000,000 per counterfeit mark per type of goods or services sold, offered for sale, or

distributed, as the court considers just.” 15 U.S.C. § 1117(c)(2).

       Although 15 U.S.C. § 1117(c) contains the dollar range for possible statutory damage

awards, the only guidance provided by the statute for how to determine a damage award within

the statutory dollar range is “as the court considers just.” 15 U.S.C. § 1117(c). Courts

interpreting 15 U.S.C. § 1117(c) have analogized case law applying the statutory damage

provision of the Copyright Act contained in 17 U.S.C. § 504(c). See Lorillard Tobacco Co.,

2004 U.S. Dist. LEXIS 22563, *10; Sara Lee v. Bags of New York, Inc., 36 F. Supp. 2d 161,

166 (S.D.N.Y. 1999). In Sara Lee, 36 F. Supp. 2d at 170, the court awarded statutory damages

in the amount of $750,000 after estimating the defendants' ill-gotten gains and trebling them to

"deter and punish a willful continuous course of infringements and defiance of the judicial

process." The Sara Lee analysis included seven factors: (1) the profits made by the defendants;

(2) the revenues lost by plaintiff; (3) the value of the mark; (4) the deterrent effect on others;




                                                   9
  Case: 1:20-cv-04608 Document #: 46 Filed: 11/05/20 Page 10 of 16 PageID #:2875




(5) whether the conduct was innocent or wilful; (6) whether a defendant has cooperated in

providing records; and (7) the deterrent effect on the defendant.

       The USPTO’s Office of Policy and International Affairs and the National

Telecommunications and Information Administration (“NTIA”) together working as part of the

Department of Commerce’s Internet Policy Task Force conducted a review of the relationship

between the availability and protection of online copyrighted works and innovation in the

Internet economy. The Internet Policy Task Force’s White Paper on Remixes, First Sale, and

Statutory Damages (White Paper) was published on January 28, 2016 (See Exhibit 2), which

recognizes in copyright law that reduced damages may be warranted to avoid impeding new

creative works, e.g., remixes -- works created through changing and combining existing works

to produce something new and creative -- as part of a trend of user generated content.

However, regarding straight-out counterfeiting where impeding creativity is not a concern, The

Office of the U. S. Trade Representative issued findings of the Special 301 Out-of-Cycle

Review of Notorious Markets for 2015, December 2015 (See Exhibit 3), highlighting

disturbing trends in the marketing and distribution of counterfeit goods online, with escalating

levels of counterfeit sales online including an increase in the services that support such

operations. With an estimated 15% increase in online sales of counterfeit goods, the economic

toll of counterfeiting on governments, businesses, and consumers is disturbing.

       Accordingly, a significant consideration should be whether infringing sales were made

over the Internet, the rationale being that sales over the Internet increase the amount of an

award because use of the Internet made the infringement widely available.

       The lack of information regarding Defaulting Defendants’ sales and profits makes

statutory damages particularly appropriate for default cases like the instant case. See Petmed



                                               10
  Case: 1:20-cv-04608 Document #: 46 Filed: 11/05/20 Page 11 of 16 PageID #:2876




Express, Inc. v. medpets.com, Inc., 336 F. Supp. 2d 1213, 1220 (S.D. Fla. 2004). Likewise,

Courts have recognized that statutory damages should be awarded without requiring an

evidentiary hearing. See Lorillard Tobacco Co. v. Montrose Wholesale Candies & Sundries,

Inc., 2008 U.S. Dist. LEXIS 31761, *11 (N.D. Ill. Apr. 17, 2008).

       B.      Defendants’ Counterfeiting Was Willful

       As alleged in Plaintiff’s Complaint, Defaulting Defendants facilitate sales by designing

the Defendant Internet Stores so that they appear to unknowing consumers to be authorized

online retailers, outlet stores, or wholesalers selling genuine Plaintiff’s products. [Dkt. 1 at ¶ 14].

       Pursuant to 15 U.S.C. § 1117(e), a counterfeiting violation is presumed willful “for

purposes of determining relief if the violator ... knowingly provided ... materially false contact

information to a domain name registrar....” 15 U.S.C. § 1117(e). Many of the Defaulting

Defendants Internet Stores look sophisticated and often include images and design elements that

make it very difficult for consumers to distinguish the counterfeit sites from the authorized

website. [Dkt. 1 at ¶ 14]. Thus, willfulness is presumed in the instant case under 15 U.S.C. §

1117(e).

       Even without the statutory presumption, it is clear that Defaulting Defendants’

counterfeiting was willful. “Willful infringement may be attributed to the defendant’s actions

where he had knowledge that his conduct constituted infringement or where he showed a

reckless disregard for the owner’s rights.” Lorillard Tobacco Co. v. S & M Cent. Serv. Corp.,

2004 LEXIS 22563, *19-20 (N.D. Ill. Feb. 25, 2005). As such, knowledge need not be proven

directly, but can be inferred from a defendant’s conduct. Id. at 20. In the instant case, Defaulting

Defendants clearly had knowledge that their activities constituted infringement or at least a

reckless disregard for Plaintiff’s rights in the Anne Stokes Trademark, especially given



                                                  11
  Case: 1:20-cv-04608 Document #: 46 Filed: 11/05/20 Page 12 of 16 PageID #:2877




Plaintiff’s extensive promotional efforts discussed above. After all, the Defendants were taking

great pains to conceal their identities to try to avoid being held accountable for their

counterfeiting activities. [Dkt. 1 at ¶ 4, ¶ 17].

        Finally, District Courts have deemed counterfeiting willful when defendants default. See

Estee Lauder Cosmetics Ltd. & Make-up Art Cosmetics Inc. v. Ali-Beauties Store Store, et al., No.

1:19-cv-04579 (N.D. Ill. Sept. 12, 2019) (unpublished) (Dkt. No. 49); Bose Corp. v. Amilineinc, et

al., No. 1:19-cv-05347 (N.D. Ill. Oct. 9, 2019) (unpublished) (Dkt No. 44); Eye Safety Systems,

Inc. v. 1CN7085, et al., No. 1:19-cv-06005 (N.D. Ill. Nov. 19, 2019) (unpublished) (Dkt No. 49);

Levi Strauss & Co. v. Acinth Girl Hy Store, et al., No. 1:19-cv-06200 (N.D. Ill. Nov. 19, 2019)

(unpublished) (Dkt No. 48).

        C.      A High Statutory Damages Award Is Appropriate and Just

        Courts have awarded high damage amounts where a defendant’s counterfeiting activities

attracted wide market exposure through Internet traffic or advertisement. See Coach, Inc. v.

Ocean Point Gifts, 2010 U.S. Dist. LEXIS 59003, *15-16 (D.N.J. Jun. 14, 2010) (high damage

awards in counterfeit cases were “due in part to the wide market exposure that the Internet can

provide”); Burberry Ltd. v. Designers Imports, Inc., 2010 U.S. Dist. LEXIS 3605, *28-29

(S.D.N.Y. Jan. 19, 2010) (damages amount based, in part, on “Defendant's ability to reach a

vast customer base through internet advertising”). Courts in this district have also considered

the significant value of a plaintiff’s brand and the efforts taken to protect, promote and enhance

that brand in determining the appropriate dollar figure for the award. Lorillard Tobacco Co.,

2004 U.S. Dist. LEXIS 22563, *16.

        In similar cases involving willful Internet-based counterfeiting, Courts in this district

have awarded significant damages, including up to the maximum provided by law, to the



                                                    12
 Case: 1:20-cv-04608 Document #: 46 Filed: 11/05/20 Page 13 of 16 PageID #:2878




plaintiff to serve the purposes of: (1) deterring the defendant and others situated like him from

bringing into commerce counterfeit goods, (2) compensating the plaintiff for damages caused by

defendant’s infringement, and (3) punishing the defendant appropriately for his counterfeiting

activities. See, e.g., Burberry Limited, et al. v. The Partnerships And Unincorporated

Associations Identified On Schedule “A”, No. 1:14-cv-04824 (N.D. Ill. Sep. 25, 2014)

(unpublished) (Docket No. 38) (awarding $2,000,000 in statutory damages per defendant);

Calvin Klein Trademark Trust et al. v. Chen Xiao Dong, et al., No. 15-cv-2224 (N.D. Ill. May

12, 2015) (unpublished) (Docket No. 45) (awarding $2,000,000 in statutory damages per

defendant.) Given the Court’s clear discretion in determining the appropriate amount of the

statutory damages award within the statutory limits of 15 U.S.C. § 1117(c), Plaintiff

respectfully request the Court’s entry of an award of one hundred thousand dollars ($100,000)

per Defaulting Defendant.

      Additionally, the remedy imposed under the statute must provide a sufficient deterrent

effect to ensure that the guilty party will not engage in further infringing conduct. Sands,

Taylor & Wood v. Quaker Oats Co., 34 F.3d 1340, 1348 (7th Cir. 1994). For example, in

Phillip Morris USA Inc. v. Marlboro Express, the Court stated that due to “the size of the

potential profit given the quantities of [counterfeit goods] involved, and the need for a

substantial deterrent to future misconduct by defendants and other counterfeit traffickers ...

plaintiff is entitled to the maximum statutory award under 15 U.S.C. § 1117(c)(2).” 2005 U.S.

Dist. LEXIS 40359, *28 (E.D.N.Y. Aug. 26, 2005).

      Finally, in determining an appropriate damage award, this Court should be guided by the

Lorillard case and consider the “significant value of [the Plaintiff] brand and the efforts taken

to protect, promote and enhance that brand.” Lorillard Tobacco Co., 2004 U.S. Dist. LEXIS



                                               13
     Case: 1:20-cv-04608 Document #: 46 Filed: 11/05/20 Page 14 of 16 PageID #:2879




22563, *16. Thus, Plaintiff’s request for statutory damages award should be given favorable

consideration in light of Plaintiff’s effort to protect, promote and enhance the Anne Stokes

brand.

         D.     Plaintiff is Entitled to Permanent Injunctive Relief

         In addition to the foregoing relief, Plaintiff respectfully requests entry of a permanent

injunction enjoining Defaulting Defendants from infringing or otherwise violating Plaintiff’s

registered trademark rights in the Anne Stokes Trademark, including at least all injunctive relief

previously awarded by this Court to Plaintiff in the TRO and Preliminary Injunction. Plaintiff is

also entitled to injunctive relief so it can quickly take action against any new websites and online

marketplace accounts that are identified, found to be linked to Defaulting Defendants, and selling

Counterfeit Plaintiff’s Products. See Estee Lauder Cosmetics Ltd. & Make-up Art Cosmetics Inc.

v. Ali-Beauties Store Store, et al., No. 1:19-cv-04579 (N.D. Ill. Sept. 12, 2019) (unpublished)

(Dkt. No. 49); Bose Corp. v. Amilineinc, et al., No. 1:19-cv-05347 (N.D. Ill. Oct. 9, 2019)

(unpublished) (Dkt No. 44); Eye Safety Systems, Inc. v. 1CN7085, et al., No. 1:19-cv-06005 (N.D.

Ill. Nov. 19, 2019) (unpublished) (Dkt No. 49); Levi Strauss & Co. v. Acinth Girl Hy Store, et al.,

No. 1:19-cv-06200 (N.D. Ill. Nov. 19, 2019) (unpublished) (Dkt No. 48).

V.       CONCLUSION

         Plaintiff respectfully requests that the Court enter default and default judgment against

each Defaulting Defendant, award statutory damages in the amount of one hundred thousand

dollars ($100,000) per Defaulting Defendant pursuant to 15 U.S.C. § 1117(c) and enter a

permanent      injunction    order    prohibiting    Defaulting     Defendants     from     selling

Counterfeit/Infringing Products, permanently transferring the domain names used by Defaulting

Defendants to sell Counterfeit/Infringing Products to Plaintiff, and transferring all assets in



                                                14
  Case: 1:20-cv-04608 Document #: 46 Filed: 11/05/20 Page 15 of 16 PageID #:2880




Defaulting Defendants’ financial accounts operated by eBay, PayPal, Inc., Alipay, Amazon and

DHgate to ART ASK AGENCY.



                                          Respectfully submitted,
Dated: November 5, 2020
                                          By:     s/Michael A. Hierl             _
                                                  Michael A. Hierl (Bar No. 3128021)
                                                  William B. Kalbac (Bar No. 6301771)
                                                  Hughes Socol Piers Resnick & Dym, Ltd.
                                                  Three First National Plaza
                                                  70 W. Madison Street, Suite 4000
                                                  Chicago, Illinois 60602
                                                  (312) 580-0100 Telephone
                                                  mhierl@hsplegal.com
                                                  wkalbac@hsplegal.com
                                                  Attorneys for Plaintiff
                                                  ART ASK AGENCY




                                             15
 Case: 1:20-cv-04608 Document #: 46 Filed: 11/05/20 Page 16 of 16 PageID #:2881




                              CERTIFICATE OF SERVICE
       The undersigned attorney hereby certifies that a true and correct copy of the

foregoing Memorandum was filed electronically with the Clerk of the Court and served on

all counsel of record and interested parties via the CM/ECF system on November 5, 2020.

                                                /s/ Michael A. Hierl
                                                Michael A. Hierl




                                           16
